DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites a memory that is inactive in the claim language. It is recommended to the applicant to recite “a memory storing instruction; and a processor coupled to the memory and configured to execute the instructions to..”  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  The claim recites “transmit the notice object to the transmission destination; and execute the program of the access ticket to acquire the data when the transmission condition is satisfied; and transmit the acquired data to the transmission destination to set the acquired data in the notice object.” It is believed the first instance of “and” is unnecessary as the system requires all steps to be performed. Otherwise it is unclear if both the transmitting and execution should be done together as one step (this should be further clarified if this is the intent). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim8 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8 and 18, the applicant recites “the processor is configured to provide the device utilized by the user with information that increases buying intention of the user at the shop,” which is an intended use of the processor. It is unclear how the information increases the buyer intention. What information specifically does this and how is it achieved? This is not given patentable weight as the applicant is claiming an intended use of information. Applicant should remove such language from the claim limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-10, 12-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rufo Torres (US 2016/0019729) in view of Ricci (US 2014/0310277). 
Regarding claims 1, 10, and 14, Rufo Torres discloses an apparatus comprising: a memory; and a processor coupled to the memory, a non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process, and a system comprising: an information processing device including a first processor; and an external device including a second processor, wherein: the first processor and the second processor are configured to control access to data whose utilization by others is authorized by a user of the information processing device; and the first processor is configured to [fig 1, column 6 lines 11-32]:
receive data access parameters from a transmission destination of the external device, the data access parameters including an access ticket, a transmission condition to transmit the data, and information on the transmission destination of the data, the access ticket includes a program accessible to data utilization by others, which is authorized by a user [fig5, column 7 lines 4-30],
Please note that in this example diagnostic information as well as packet information is sent to the external device to be read by a technician.  
However, Rufo Torres does not expressly disclose but Ricci discloses:
generate a notice object corresponding to the information on the transmission destination; transmit the notice object to the transmission destination; and execute the program of the access ticket to acquire the data when the transmission condition is satisfied; and transmit the acquired data to the transmission destination to set the acquired data in the notice object [0122, 0340];
Please note that in this example, sensor data can be sent to third parties and the system may analyze the sensor data to generate a warning that is sent to the user, server and maintenance location. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rufo Torres by transmitting warning information, for the purpose of notifying parties of harmful sensor information, based upon the beneficial teachings provided by Ricci, see for example [0340].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claims 5, 12, and 16, Rufo Torres and Ricci disclose all the limitations of claims 1, 10 and 14. Rufo Torres further discloses the processor repeatedly determines whether or not the transmission condition is satisfied until a predetermined end condition is satisfied [column 5 lines 34-39, column 8 lines 13-31];	
Please note that the data messages can be sent periodically or until a pre-programmed condition is met. 
Regarding claim 6, Rufo Torres and Ricci disclose all the limitations of claims 1, 10 and 14. Rufo Torres further discloses the predetermined end condition is a time duration from generation of the notice object[column 5 lines 34-39, column 8 lines 13-31];	
Please note that the data messages can be sent periodically or until a pre-programmed condition is met. 
Regarding claims 7, 13, and 17, Rufo Torres and Ricci disclose all the limitations of claims 1, 10 and 14. Rufo Torres does not further disclose but Ricci discloses the processor is configured to provide a device utilized by the user with information regarding the external device in accordance with a request from the external device that has received the data [0120-0122];
Please note that in this example sensor data may be sent to a third party for diagnostic utilization. 
The motivation to combine is the same as disclosed in point (12). 
Regarding claims 8 and 18, Rufo Torres and Ricci disclose all the limitations of claims 1, 10 and 14. Rufo Torres does not further disclose but Ricci discloses the data is data regarding driving of a car utilized by the user; the external device is an information processor of a shop identified based on a route on which the car is scheduled to drive; and the processor is configured to provide the device utilized by the user with information that increases buying intention of the user at the shop[0120-0122];
Please note that in this example sensor data may be sent to a third party for diagnostic utilization. 
The motivation to combine is the same as disclosed in point (12). 
Regarding claims 9 and 19, Rufo Torres and Ricci disclose all the limitations of claims 1, 10 and 14. Rufo Torres does not further disclose but Ricci discloses the data is data regarding driving of a case and is obtained from at least one of position sensor, speed sensor, or acceleration sensor of the car, and the transmission condition relates to one of distance from a location, speed and acceleration of the car [0120];
Please note that in this example sensor data may be sent to a third party for diagnostic utilization. 
The motivation to combine is the same as disclosed in point (12). 
Claim(s) 2-4, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rufo Torres (US 2016/0019729) in view of Ricci (US 2014/0310277) and in further view of Link (US 2017/0006034). 
Regarding claim 2, Rufo Torres and Ricci disclose all the limitations of claims 1, 10 and 14. Rufo Torres and Ricci does not expressly disclose but Link further discloses that the data access parameters are included within a ticket issuing request and further include a credential of the user and data type requested [0109];
Please note that in this example encryption key or credentials may be used to encrypt messages exchanged between the device and manufacturer (third party) and/or include credentials. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rufo Torres and Ricci by transmitting information encrypted or with credentials, for the purpose of securing information, based upon the beneficial teachings provided by Link, see for example [0109].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 3, Rufo Torres and Ricci disclose all the limitations of claims 1, 10 and 14. Rufo Torres further discloses the data type is at least one of a first type requesting the data from the transmission destination, a second type in which a notification is generated in which the data will be provided when the transmission condition is satisfied, and a third type in a ticket is generated [fig5, column 7 lines 4-30],
Please note that in this example diagnostic information as well as packet information is sent to the external device to be read by a technician.  
Regarding claims 4, 11 and 15, Rufo Torres and Ricci disclose all the limitations of claims 1, 10 and 14. Rufo Torres further discloses the data access parameters further include an encryption key; and the processor is further configured to encrypt the acquired data with the encryption key and transmit the encrypted data[0109];
Please note that in this example encryption key or credentials may be used to encrypt messages exchanged between the device and manufacturer (third party) and/or include credentials. 
The motivation to combine is the same as disclosed in point (23).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Castelnuovo et al (US 2012/0210123) discloses providing proof such that date written in the extension is authentic by sending previous certificate, so that the validation server can confidently trust the date of original certificate issuance and can provide certificate extensions to the authentication certificate, and the computer system determines that authentication certificate renewal request is valid and sends the authentication certificate renewal request to a certificate authority for issuance of renewed certificate, thus allowing the extensions to allow issuance data to be stored and sent with the authentication certificate to validate authentication certificate requests and implement the authentication certificates that include the extensions, and hence renewing or issuing the certificates for a customizable, limited time, while allowing the authentication certificate to allow the computer system to securely communicate with another computer system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436